                 Case 1:20-cv-07633-AJN Document 26
                                                 27 Filed 09/03/21
                                                          09/07/21 Page 1 of 2

                                  RAAB, STURM & GANCHROW, LLP
                                                 COUNSELORS AT LAW
                                            2125 CENTER AVENUE, SUITE 100
                                             FORT LEE, NEW JERSEY 07024
                                                Tel: (201)292-0150
                                                FAX: (201)292-0152
     RONALD RAAB*                                                                      MAURA E. BREEN***
     IRA A. STURM****                                                                  SAMUEL R. BLOOM*****
     ARI D. GANCHROW**

            ————
   * ADMITTED IN NY
  **ADMITTED IN NY AND NJ
 ***ADMITTED IN NY AND CT
****ADMITTED IN NY AND FLA                          
*****ADMITTED IN NY, NJ AND MD



                                                                       September 3, 2021

 VIA ECF ELECTRONIC FILING                                                      7KHSRVWGLVFRYHU\FRQIHUHQFHLQ
 Hon. Alison J. Nathan, U.S.D.J.                                                WKLVPDWWHULVKHUHE\
 United States District Court, Southern District of New York                    $'-2851('WR2FWREHU
 United States Courthouse
                                                                                DWSP62
 40 Foley Square, Courtroom 906
                                                                                25'(5('
 New York, N.Y. 10007

              Re:         Building Service 32BJ Health Fund v. Paragon Systems, Inc.                 
                          Civ. Action No. 20-07633

 Dear Judge Nathan:

         Our firm is counsel for the Plaintiffs Building Service 32BJ Health Fund (the “Fund”) in
 the above-referenced matter. Presently, there is a Conference before Your Honor scheduled for
 September 17, 2021 at 3:00 p.m. I have conferred with counsel for Defendants and the parties 62
 jointly request that the Conference be adjourned, preferably to the week of October 8 th or 25'(5('
 sometime thereafter. TThis Conference has not been adjourned previously, and this is the first
 request for a postponement.

         Since the last status conference, the parties have amicably worked together to discuss                 9/3/2021
 ways this case can be resolved. The parties are hopeful that the matter will settle over the next
 few weeks. Counsel for the parties celebrate the Jewish Holidays and will be out of the office for
 several days in September which may delay the settlement process. To allow for these settlement
 discussions to continue, the parties respectfully request that the Conference be adjourned.

         If the parties settle before the status conference, the parties will file a voluntary
 stipulation of dismissal pursuant to Federal Rule 41.

        Thank you for your attention to this matter. If you have any questions or concerns, please
 do not hesitate to contact the undersigned.
            Case 1:20-cv-07633-AJN Document 26
                                            27 Filed 09/03/21
                                                     09/07/21 Page 2 of 2

                                                   Respectfully submitted,


                                                   /s/ Samuel R. Bloom
                                                   Samuel R. Bloom

cc:      Jordan Mamorsky, Esq. (via ECF)




{14200/A0629648.1}
